Citation Nr: 0714982	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  00-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from April 1951 to 
April 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  Responsibility for the veteran's 
appeal has since been transferred to the RO in St. 
Petersburg, Florida.  

In July 2004, the Board opened the veteran's claim for 
service connection for left ankle injury residuals and 
remanded the case for further development.  In particular, 
the Board instructed the RO to refer the veteran's claim to a 
VA orthopedic specialist to review the claims folder and to 
provide a written opinion as to two specific questions:  (a) 
whether the inservice ankle trauma or repetitive parachute 
jumps were linked to the arthritic changes in the left ankle 
and (b) if so, to what extent, if ascertainable, the 
inservice trauma-as opposed to nonservice-related factors-
was the cause of current degenerative joint disease/arthritis 
in the left ankle.  

The compensation and pension (C&P) examination was conducted 
by a staff physician rather than an orthopedic specialist.  
If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Accordingly, when the adverse April 2005 Board decision was 
appealed, the Court of Appeals for Veterans Claims remanded 
the case for compliance with the July 2004 remand order.  The 
Board now remands this appeal to the agency of original 
jurisdiction for a medical opinion that complies with the 
July 2004 remand order.  38 C.F.R. § 19.9 (2005) (if any 
action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken).  If the examiner indicates that further 
examination of the veteran is required to answer the 
questions posed, then the veteran should be scheduled for 
another VA examination.  The veteran is hereby notified that 
it is the veteran's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, the most recent VA treatment records in the 
record are from January 2004 and the most recent private 
treatment records are from January 2005. Accordingly, the 
file needs to be updated with any and all records involving 
subsequent treatment of the veteran's left ankle.  And since 
the veteran has not received notice that complies with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), such notice 
should be given to him.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2. Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities and medical 
records from the private providers for 
whom the veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

3.  Thereafter, refer the veteran's left 
ankle trauma claim to a VA orthopedic 
specialist to first review the claims 
folder, and in particular, the July 2003 
VA C&P examination report and the 
August 2004 C&P examination report, and 
then render a written opinion specifically 
as to (a) whether inservice ankle trauma 
or repetitive parachute jumps are linked 
to the arthritic changes in the left 
ankle; and (b) if so, to what extent, if 
ascertainable, the inservice trauma-as 
opposed to nonservice-related factors-is 
the cause of current degenerative joint 
disease/arthritis in the left ankle.  It 
would be helpful if the examiner would 
indicate, to the extent possible, whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely as not 
(i.e., probability less than 50 percent) 
that the left ankle disability is related 
to injury or trauma sustained during 
active military service.  If the examiner 
indicates that further examination of the 
veteran is required to answer the 
questions posed, then the veteran should 
be scheduled for another VA examination.  
The claims folder should contain 
documentation that the person giving the 
opinion is an orthopedic specialist.

4.  Then, readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



